Exhibit 10.6.1
(ICANN LOGO) [w75001w7500105.gif]
Amendment No. 3 to the .BIZ Registry Agreement
ICANN and NeuStar agree that the following modification is made to the 8
December 2006 .BIZ Registry Agreement:
Appendix 6
[Old Text]
B. Additional Second-Level Reservations. In addition, the following names shall
be reserved at the second level:
* All single-character labels.
* All two-character labels shall be initially reserved.
[New Text]
B. Additional Second-Level Reservations. In addition, the following names shall
be reserved at the second level:
* All single and two-character labels that were previously reserved by the
Registry in the Registry Agreement may be allocated through ICANN-accredited
registrars, based upon implementation of a phased allocation program as further
set forth in Appendix 7.
Appendix 7
[New Text]
.BIZ Single and Two Character Phased Allocation Program (“Phased Allocation
Program”). The domain names included within the scope of the Phased Allocation
Program shall be limited to single and two-character .BIZ domain names. NeuStar
reserves the right to not allocate all single and two-character .BIZ domain
names.
Pursuant to the Phased Allocation Program, NeuStar may elect to allocate the
domain names via the following processes: 1) request for proposals based on
evaluation criteria, 2) auction, or 3) first come, first served registration.
The domain names allocated via the Phased Allocation Program are an exception to
the Maximum Service Fee described in Section 7.3(a) of the .BIZ Registry
Agreement. Revenue derived from the Phased Allocation Program will be considered
in the calculation of the average annual price of registrations for purposes of
Section 7.2(a).

 



--------------------------------------------------------------------------------



 



The parties have duly executed this Amendment as of the date first written
below.

                      THE INTERNET CORPORATION FOR                      
NEUSTAR, INC.     ASSIGNED NAMES AND NUMBERS                  
By:
  /s/ Kurt J. Pritz       By:   /s/ Bradley Smith    
Name:
  Kurt J. Pritz       Name:   Bradley Smith    
Title:
  Senior Vice President, Services       Title:   VP and Corporate Controller    
Date:
  1 June, 2009       Date:   May 26, 2009    

 